Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 1 of 11




                Exhibit A
            1
            Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 2 of 11
 SUMMONS - CIVIL
JD-CV-1Rev.4-16                                                                                                                    STATE OF CONNECTICUT
C.G.S.§§ 51-346,51-347,51-349,51-350,52-45a,
52-48,52-259,P.B.§§ 3-1through3-21,8-1, 10-13
                                                                                                                                     SUPERIOR COURT
                                                                                                                                                   www.jud.ct.gov
See other side for instructions

D  "X" if amount, legal interest or property in demand, not including interest and
   costs is less than $2,500.
[BJ"X"if amount, legal interest or property in demand, not including interest and
   costs is $2,500 or more.
D    "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Addressof courtclerkwherewrit andotherpapersshallbe filed (Number, street, town and zip code)               Telephonenumberof clerk         Return Date (Must be a Tuesday)
(C.G.S.§§ 51-346, 51-350)                                                                                   (with area code)

235 Church Street, New Haven, CT 06510                                                                      ( 203 ) 503-6800                 December                      11 , 2 201
    JudicialDistrict                                        IAt                                        (C.G.S.§§ 51-346, 51-349)
                                                                                                                                                    Month                ""Uav"      Year


~ HousingSession
                                                                  (Town in which writ is returnable)                                        Casetypecode (Seelist on page 2)
                                   D     G.A.
                                         Number:              New Haven                                                                       Major: M                 Minor: 90
For the Plaintiff(s) please enter the appearance of:
Nameandaddressof attorney,lawfirmor plaintiffif self-represented(Number, street, town and zip code)                                        IJurisnumber     (to be entered by attorneyonly)
Yamin & Grant, LLC, 83 Bank Street, Waterbury, CT 06702                                                                                     418063
Telephonenumber (with area code)                            ISignatureof Plaintiff  (If self-represented)
( 203)     574-5175
The attorneyor lawfirm appearingfor the plaintiff,or the plaintiffif                                     Emailaddressfor deliveryof papersunderSection10-13(if agreed to)
self-represented,agreesto acceptpapers(service)electronically
this caseunderSection10-13of the Connecticut    PracticeBook.
                                                                   in    [BJYes        D     No          egrant@yamingrant.com

Number of Plaintiffs: 1
     Parties
                                           j Number of Defendants:         1
                                                                                         I     D       Form JD-CV-2 attached for additional parties
                         Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
     First           Name:      United Concrete Products, Inc.                                                                                                                        P-01
    Plaintiff        Address:   173 Church Street, Yalesville, CT 06492
   Additional        Name:                                                                                                                                                            P-02
    Plaintiff        Address:

      First          Name:      Vitali, Philip, 4 Rosebud Lane, Milford, MA 01757                                                                                                     D-01
   Defendant         Address:

  Additional         Name:                                                                                                                                                            D-02
  Defendant          Address:

  Additional         Name:                                                                                                                                                            D-03
  Defendant          Address:

  Additional         Name:                                                                                                                                                            D-04
  Defendant          Address:

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-namedCourt at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
   Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
   obtained at the Court address above or at www.jud.ct.gov under "Court Forms."
4. If you believe th    ou have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance r rese ativ         iher action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
   library o on-line          .j 'd.ct.gov under "Court Rules."
5. If you ave que, o abo t the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
  lega que      'op's.
                                                                                                Nameof PersonSigningat Left                                      Datesigned
                                                                                                Eric M. Grant, Esq.                                              11/14/2018
If this Summons is signed by a Clerk:                                                                                                                  For Court Use Only
a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                                   FileDate
b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



 I certify I have read and         Signed (Self-Represented Plaintiff)                                                    Date                   DocketNumber
 understand the above:
                                                                                     (Page 1 of 2)
       Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 3 of 11



RETURN DATE: DECEMBER 11, 2018                                SUPERIOR COURT

UNITED CONCRETE PRODUCTS, INC.                               JUDICIAL DISTRICT
                                                             OF NEW HAVEN

V.                                                           AT NEW HAVEN

PHILIP VITALI                                                NOVEMBER 14, 2018


                                              COMPLAINT


COUNTI         Connecticut Uniform Trade Secrets Act ("CUTSA")

        1.     The plaintiff, United Concrete Products, Inc. ("United Concrete"), is a Connecticut

corporation with a principal place of business located in Yalesville, Connecticut.

       2.      The defendant, Philip Vitali ("Vitali" or "Defendant"), is an individual residing at 4

Rosebud Lane, Milford, Massachusetts, 01757.

       3.      United Concrete is in the precast concrete business and conducts its business throughout

the United States.

       4.      Vitali has been a long term sales person of United Concrete that was terminated on

November 1, 2018 as a result of the acts and circumstances set forth herein whereby he misappropriated

Trade Secret and confidential information of United Concrete and used such information for his own

personal benefit.

       5.      United Concrete has been in business for over 65 years and has expended substantial

time, money and resources to develop and maintain sophisticated confidential and proprietary data

including but not limited to pricing information, cost information, specific bidding and estimating

practices, critical vendor, supplier, sub-contractor, customer and job specific data and lead generation

material (all collectively referred to herein as the "Trade Secrets"). As a result, United Concrete has
       Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 4 of 11



developed specialized knowledge and skill in the precast concrete products industry that provides it with

a competitive advantage in the industry.

       6.      United Concrete derives actual and potential independent economic value from their

Trade Secrets which are not generally known to, and not readily ascertainable by proper means by

others, including its competitors.

       7.      United Concrete protects its Trade Secrets by using such efforts that are reasonable under

the circumstances to maintain their secrecy.

       8.      United Concrete's Trade Secrets are highly confidential and proprietary and are only

shared with those individuals and employees who need to know this information to perform their duties

for United Concrete. In connection with such disclosure, United Concrete advises their employees of

the need to maintain all such information in strict confidence.

       9.      During the course of his employment with United Concrete, Vitali was entrusted with

some of United Concrete's, most sensitive Trade Secrets and confidential and proprietary information.

        10.    United Concrete also supplied Vitali with a company owned computer and cell phone for

his use in conducting business for United Concrete so as to keep all Trade Secret and other company

information confidential.

        11.    United Concrete has discovered that during the course of his employment, defendant

Vitali misappropriated United Concrete's Trade Secrets and confidential information for the purpose of

diverting precast concrete work from United Concrete to others so that Vitali could profit individually

from such work.

        12.    United Concrete's investigation into this wide ranging all encompassing theft of its Trade

Secrets is ongoing.




                                                     2
        Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 5 of 11



         13.     Nevertheless, to date, United Concrete has discovered that Vitali's scheme included

performing work for himself and others during such time as Vitali should have been working on United

Concrete projects and during hours while Vitali was being paid by United Concrete.

        14.      Vitali would use and share critical sales leads he discovered while working for United

Concrete and using United Concrete's Trade Secret information so as to divert the sales of precast

concrete products to competitors and even suppliers and would prevent United Concrete from even

bidding on such projects.

        15.     Vitale specifically targeted projects where a supplier of United Concrete's was involved

in supplying certain storm water runoff filters and separators. Vitali even maintained an alias - - Bill

Perelli - - to use in these efforts.

        16.     For approximately the last three (3) years, United Concrete has developed a relationship

with this supplier on several precast concrete storm water projects identified by United Concrete's sales

force at United Concrete's sole cost and expense.

        17.      Generally, United Concrete has subcontracted with said supplier to supply product to

United Concrete on such projects and Vitali has obviously benefitted from the knowledge of such

projects in his work as an employee of United Concrete.

        18.     Vitali has conspired to misappropriate United Concrete sales leads and proprietary

information to divert work away from United Concrete and has done so based upon his motive to be the

person who is hired to install the filter at the site of the precast installation.

        19.     Vitali used Trade Secret information to bid for and arrange for contracts for precast

concrete work using other precast contractors who are direct competitors of United Concrete.

        20.     Vitali is then given the work to install the filters on site and paid for his installation work

by the competitors.




                                                         3
         Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 6 of 11



           21.      In sum, Vitali has misappropriated and used the Trade Secrets of United Concrete to

identify and obtain precast concrete contracts so that Vitali could then separately obtain the installation

work which he himself then performed during time he was being paid by United Concrete as an

employee of United Concrete.

           22.      United Concrete has been able to identify three-hundred fifty-one (351) specific instances

during approximately the last three years that Vitali performed installations of filters for other precast

concrete projects that were diverted from United Concrete.

           23.      To date, United Concrete has been able to conservatively calculate its damages in the

form of lost opportunity, lost profits, lost compensation payments to Vitali and other out of pocket costs

to be no less than One-Million Two-Hundred Twenty-Nine Thousand Seven Hundred ($1,229,700.00)

Dollars.

           24.      Vitali's use and disclosure of United Concrete's confidential and proprietary information

and Trade Secrets constitute a violation of Connecticut Uniform Trade Secrets Act, Conn. Gen. Stat. §

35-50 et seq., and as a result the United Concrete has been damaged in an amount to be determined

finally at trial.

COUNT II            Connecticut Unfair Trade Practice Act ("CUTPA")
                                                                                                     I

           1-24.    United Concrete repeats and realleges the allegations of paragraphs 1 to 24 above as if set

forth fully herein.

           25.      Vitali's actions, deceptions, omissions and/or concealments throughout as aforedescribed

above constitute violations of Connecticut Unfair Trade Practices Act (Conn. Gen. Stat. § 42-11 Oa, et

seq.).

           26.      The aforementioned described acts and/or omissions are unfair, deceptive, immoral,

unethical, unscrupulous, and/or oppressive and have caused substantial injury to the United Concrete.




                                                         4
       Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 7 of 11



        27.      The aforementioned described acts and/or omissions also constitute a pattern of unfair,

deceptive, immoral, unethical, unscrupulous, and/or oppressive trade practices as Vitali has engaged in

the same behavior with respect to other insurance agencies and brokers.

        28.      Pursuant to Conn. Gen. Stat. Sec. 42-1 lOg(c), a copy of this complaint has been mailed to

the Attorney General's office and the Department of Consumer Protection for the State of Connecticut.

        29.      As a direct and proximate result of the aforementioned acts, United Concrete has

sustained monetary losses in the form of lost commission revenues and the profits from those revenues,

as well as additional, incidental and consequential expenses and damages.

COUNT III        Conversion or Larceny

        1-24. United Concrete repeats and realleges the allegations of paragraphs 1 to 24 above as if set

forth fully herein.

        25.      By means of the conduct described above, Vitali improperly converted United Concrete's

property and committed larceny in violation of Conn. Gen. Stat. § 52-564.

COUNT IV         Breach of Duty of Good Faith Loyalty and Honesty

        1-24. United Concrete repeats and realleges the allegations of paragraphs 1 to 24 above as ifset

forth fully herein.

        25.      During the period United Concrete employed Vitali, and thereafter, he owed a fiduciary

duty to United Concrete and owed United Concrete a duty ofloyalty, good faith and honesty. Thus,

Vitali was prohibited from acting in a disloyal manner or in any way inconsistent with those trust

relationships.

        26.      In violation of his fiduciary duties and his duty ofloyalty, good faith and honesty, Vitali

engaged, inter alia, in the following disloyal and untrustworthy conduct:

        (a)      Disclosing United Concrete's trade secrets and confidential and proprietary information.




                                                       5
        Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 8 of 11



        (b)     Misappropriating United Concrete's trade secrets and confidential information for his
                own commercial advantage.

        (c)     Soliciting United Concrete's clients' business and misappropriating it for his own
                commercial advantage.

        27.     As a consequence of Vitali's breach of his duties ofloyalty, good faith and honesty,

United Concrete has been damaged in an amount to be determined at trial.

COUNT V         Misappropriation of Corporate Opportunity

        1-24. United Concrete repeats and realleges the allegations of paragraphs 1 to 24 above as if set

forth fully herein.

        25.     Vitali's duties and responsibilities to United Concrete included the development of new

business opportunities and relationships for United Concrete's benefit.

        26.     During the course of his employment with United Concrete, Vitali was presented with

opportunities for the development of new business and client relationships and part of his duties and

responsibilities to United Concrete included the development of such new relationships.

        27.     While employed by United Concrete, Vitali, at United Concrete's costs and expense,

devoted time to developing new clients and new business with existing clients for his own gain, to

United Concrete's detriment.

        28.     Prior and subsequent to his departure from United Concrete's employ, Vitali

misappropriated the corporate opportunities of United Concrete referred to above.

        29.     As a consequence ofVitali's conduct, United Concrete has been damaged in an amount

to be determined at trial.

COUNT VI        Interference with Contracts Rights or Business Relationships

        1-24. United Concrete repeats and realleges the allegations of paragraphs 1 to 24 above as if set

forth fully herein.




                                                    6
       Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 9 of 11



       25.     By his conduct, Vitali has tortiously interfered with United Concrete's contractual rights

and business relationships with his clients.

       26.     Each of the Defendants knew of, encouraged, assisted in, and/or knowingly enjoyed the

benefits of, Vitali's wrongful conduct.

       27.     As a consequence of the Defendants conduct, United Concrete has suffered damages in

an amount to be determined at trial.




                                                    7
      Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 10 of 11



       WHEREFORE, United Concrete respectfully requests that judgment be made and entered in

their favor and against the Defendant as follows:

       1.      Money damages, against all defendants, including actual damages, lost profits and
               consequential damages.

       2.      Interest pursuant to Conn. Gen. Stat. § 37-3a;

       3.      Actual Damages pursuant to Conn. Gen. Stat. § 42-1 lOg(a);

       4.      Costs pursuant to Conn. Gen. Stat. § 42-1 lOg (d);

       5.      Attorney's fees pursuant to Conn. Gen. Stat. § 42-1 lOg (d);

       6.      Punitive damages pursuant to Conn. Gen. Stat. § 42-1 lOg(a);

       7.      Damages for actual loss pursuant to Conn. Gen. Stat. § 35-53(a);

       8.      Unjust enrichment damages pursuant to Conn. Gen. Stat. § 35-53(a);

       9.      Punitive damages pursuant to Conn. Gen. Stat. § 35-53(b);

       10.     Reasonable attorney's fees pursuant to Conn. Gen. Stat. § 35-53(b);

       11.     Punitive damages pursuant to Connecticut Common Law;

       12.     Such other relief in law or equity to which the facts adduced at trial show United
               Concrete is entitled and/or the Court deems appropriate.




                                                                Eric M. Grant, Esq.
                                                                Yamin & Grant, LLC
                                                                83 Bank Street
                                                                Waterbury, CT 06702
                                                                Telephone: 203-574-5175
                                                                Juris No. 418063
                                                                egrant@yamingrant.com




                                                    8
      Case 3:18-cv-02027-JAM Document 1-1 Filed 12/11/18 Page 11 of 11




RETURN DATE: DECEMBER 11, 2018                             SUPERIOR COURT

UNITED CONCRETE PRODUCTS, INC.                             JUDICIAL DISTRICT
                                                           OF NEW HAVEN

V.                                                         AT NEW HAVEN

PHILIP VITALI                                              NOVEMBER 14, 2018


                             STATEMENT OF AMOUNT IN DEMAND

       The plaintiff hereby certifies that the amount in demand is greater than Fifteen Thousand Dollars

($15,000.00) exclusive of interest and costs.




                                                    Eric M. Grant, Esq.
                                                    Yamin & Grant, LLC
                                                    83 Bank Street
                                                    Waterbury, CT 06702
                                                    Telephone: 203-574-5175
                                                    Juris No. 418063
                                                    egrant@yamingrant.com




                                                   9
